EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of February 1, 2010 (the
“Effective Date”), by and between Arbinet Corporation a Delaware corporation
with its headquarters located in Herndon, Virginia (the “Employer”), and
Christie Hill (the “Executive”).  In consideration of the mutual covenants
contained in this Agreement, the Employer and the Executive agree as follows:
 
1.           Employment.  The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.
 
2.           Capacity.  Subject to the terms and conditions of this Agreement,
the Executive shall serve the Employer as General Counsel and Secretary and
shall have the duties and authority customary for such position.  The Executive
shall report directly to the Chief Executive Officer (“CEO”) of the Employer and
shall serve the Employer in such additional offices incidental to such position
as the Executive may be reasonably requested to serve by the CEO or Board of
Directors of Employer (the “Board of Directors”).  In such capacity or
capacities, the Executive shall perform such services and duties in connection
with the business, affairs and operations of the Employer as may be assigned or
delegated to the Executive from time to time by or under the authority of the
CEO or Board of Directors.
 
3.           Compensation and Benefits.  The regular compensation and benefits
payable to the Executive under this Agreement shall be as follows:
 
(a)           Salary.  For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive a salary (the “Salary”) at the
annual rate of Two Hundred Forty Thousand Dollars ($240,000), subject to
increase from time to time in the discretion of the Board of Directors of the
Employer (the “Board of Directors”) or the Compensation Committee of the Board
of Directors (the “Compensation Committee”).  The Salary shall be payable in
periodic installments in accordance with the Employer’s usual practice for its
senior executives.  Employer will not involuntarily reduce the Executive’s
Salary below Two Hundred Forty Thousand Dollars ($240,000) except for
across-the-board reductions similarly affecting all or substantially all senior
management employees.
 
(b)           Bonus.  Beginning with the fiscal year ending 2010, the Executive
shall be entitled to participate in an annual incentive program established by
the Board of Directors or the Compensation Committee with such terms as may be
established by the Board of Directors or the Compensation Committee and mutually
and reasonably agreed by the Executive; provided, that the Executive will have
the opportunity to earn up to Fifty Percent (50%) (the “Target Percentage”) of
her Salary then in effect in bonus compensation annually; provided, further,
that the Executive will have the opportunity to earn more than or less than the
Target Percentage in bonus compensation based upon underachievement or
overachievement of either the Employer’s or the Executive’s performance
objectives or both.  The overall corporate financial objectives established for
the Executive shall be no more or less favorable to the Executive than the
financial objectives established for the other senior executives of the
Employer.
 
 

--------------------------------------------------------------------------------

 

(c)           Regular Benefits.  The Executive shall also be entitled to
participate in any qualified retirement plans, deferred compensation plans,
supplemental retirement plans, stock option and incentive plans, stock purchase
plans, medical insurance plans, life insurance plans, disability income plans,
retirement plans, vacation plans, expense reimbursement plans and other benefit
plans which the Employer may from time to time have in effect for all or most of
its senior executives.  Such participation shall be subject to the terms of the
applicable plan documents, generally applicable policies of the Employer,
applicable law and the discretion of the Board of Directors, the Compensation
Committee or any administrative or other committee provided for in or
contemplated by any such plan.  Nothing contained in this Agreement shall be
construed to create any obligation on the part of the Employer to establish any
such plan or to maintain the effectiveness of any such plan that may be in
effect from time to time.
 
(d)           Equity Grants:  The Executive shall be eligible to participate in
the Employer’s 2004 Stock Incentive Plan, as amended (the “2004 Plan”).  Under
the 2004 Plan and subject to the approval of the Board of Directors or the
Compensation Committee, the Employer shall initially grant the Executive an
option to purchase 175,000 shares of the Employer’s common stock (the “Initial
Grant”).  Concurrent with the execution of this Agreement, the Employer and the
Executive shall enter into a Non-Qualified Stock Option Agreement which is
attached hereto as Exhibit A (the “Equity Agreement”).
 
(e)           Additional Benefits.  The Employer shall provide the following
additional benefits to the Executive:
 
(i)           Vacation.
 
(A)           Unless otherwise increased or decreased across-the-board for all
senior management employees, for 2010 and each subsequent year thereafter, the
Executive shall be entitled to 27 working days’ Paid Time Off to be taken at
such time or times as may be agreed with the Chief Executive Officer.
 
(B)           Upon termination of her employment for whatever reason the
Executive shall, if appropriate, either be entitled to salary in lieu of any
accrued vacation entitlement that has not been taken or be required to repay to
the Employer any salary received in respect of vacation taken in excess of her
proportionate vacation entitlement.  For the purposes of calculating such
payment in lieu or such repayment, a day’s paid vacation shall be taken to be
the Executive’s Salary divided by two hundred sixty (260).
 
(ii)           Reimbursement of Business Expenses.  The Employer shall reimburse
the Executive for all reasonable expenses incurred by her in performing services
during the term of this Agreement, in accordance with the Employer’s policies
and procedures for its senior executive officers, as in effect from time to
time.
 
(iii)           Indemnification.  From and after the date hereof, Executive will
be included under the Employer’s directors and officers liability insurance
policy, with the same coverage as is provided to other directors or officers of
the Employer in respect of their service to the Employer, and such coverage will
continue without interruption for so long as the Employer, or its successors and
assigns, maintains such coverage for its officers and directors.
 
 
2

--------------------------------------------------------------------------------

 

(iv)           Legal Fees.  The Employer shall reimburse the Executive for all
reasonable and documented attorney and professional fees incurred by the
Executive in connection with the negotiation and review of the terms of
employment and this Agreement.
 
(f)           Exclusivity of Salary and Benefits.  The Executive shall not be
entitled to any payments or benefits other than those provided under this
Agreement.
 
4.           Extent of Service.  During the Executive’s employment under this
Agreement, the Executive shall, subject to the direction and supervision of the
CEO, devote the Executive’s full business time, best efforts and business
judgment, skill and knowledge to the advancement of the Employer’s interests and
to the discharge of the Executive’s duties and responsibilities under this
Agreement.  The Executive shall not engage in any other business activity,
except as may be approved by the Chief Executive Officer; provided that nothing
in this Agreement shall be construed as preventing the Executive from:
 
(a)           investing the Executive’s assets in any company or other entity in
a manner not prohibited by Section 7(d) and in such form or manner as shall not
require any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or
 
(b)           engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.
 
5.           Termination.  The Executive’s employment under this Agreement shall
terminate under the following circumstances set forth in this Section 5.
 
(a)           Termination by the Employer for Cause.  The Executive’s employment
under this Agreement may be terminated by the Employer for Cause (as defined
below) without further liability on the part of the Employer effective
immediately upon a vote of the Board of Directors and written notice to the
Executive.  Only the following shall constitute “Cause” for such termination:
 
(i)           the Executive’s willful misconduct in the performance of her
duties to the Employer, or the Executive’s willful failure to implement any
lawful policy of the Employer;
 
(ii)           the Executive’s conviction of or plea of guilty or any plea other
than “not guilty” to a felony;
 
(iii)           the violation by the Executive of any material provision of this
Agreement, which either is not cured within ten (10) days after written notice
is given to the Executive by the Employer describing such violation or
constitutes a habitual breach of which the Executive has received prior written
notice from the Employer; or
 
 
3

--------------------------------------------------------------------------------

 

(iv)           the Executive’s dishonesty, misappropriation or fraud with regard
to the property of the Employer or its affiliates.
 
(b)           Termination by the Executive for Good Reason.  The Executive’s
employment under this Agreement may be terminated by the Executive for Good
Reason (as defined below).  For purposes of this Agreement, “Good Reason” shall
mean that the Executive has complied with the Good Reason Process (as defined
below) following the occurrence of any of the following events:
 
(i)           a substantial diminution or other substantive adverse change, not
consented to by the Executive, in the nature or scope of the Executive’s
responsibilities, authorities, powers, functions or duties;
 
(ii)           an involuntary material reduction in the Executive’s Salary;
 
(iii)           a breach by the Employer of any of its other material
obligations under this Agreement;
 
(iv)           a material change in the geographic location at which the
Executive must perform her services; or
 
(v)           any requirement that the Executive report to someone other than
the CEO.
 
“Good Reason Process” shall mean that: (A) the Executive reasonably determines
in good faith that a “Good Reason” event has occurred; (B) the Executive
notifies the Employer in writing of the occurrence of the Good Reason event
within ninety (90) days of the occurrence of such event; (C) the Executive
cooperates in good faith with the Employer’s efforts, for a period not less than
thirty (30) days following such notice, to modify the Executive’s employment
situation in a manner acceptable to the Executive and the Employer; and (D)
notwithstanding such efforts, one or more of the Good Reason events continues to
exist and has not been modified in a manner acceptable to the Executive.  If the
Employer cures the Good Reason event in a manner acceptable to the Executive
during the thirty (30) day period, Good Reason shall be deemed not to have
occurred.
 
(c)           Termination by the Employer without Cause.  Subject to the payment
of Termination Benefits (as defined below), the Executive’s employment under
this Agreement may be terminated by the Employer without Cause upon thirty (30)
days prior written notice to the Executive.
 
(d)           Death.  The Executive’s employment with the Employer shall
terminate upon her death.
 
 
4

--------------------------------------------------------------------------------

 

(e)           Disability.  If the Executive shall be disabled so as to be unable
to perform the essential functions of the Executive’s then existing position or
positions under this Agreement with or without reasonable accommodation for a
period of thirty (30) nonconsecutive days or more within any six (6) month
period, the Board of Directors may, upon ten (10) days prior written notice,
terminate the Executive’s employment hereunder.  Notwithstanding any such
termination, the Executive shall continue to receive the Executive’s full Salary
(less any disability pay or sick pay benefits to which the Executive may be
entitled under the Employer’s policies) and benefits under Section 3 of this
Agreement (except to the extent that the Executive may be ineligible for one or
more such benefits under applicable plan terms) for a period of time equal to
six (6) months, and the Executive’s employment may be terminated by the Employer
at any time thereafter.  If any question shall arise as to whether during any
period the Executive is disabled so as to be unable to perform the essential
functions of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Employer
shall, submit to the Employer a certification in reasonable detail by a
physician selected by the Employer to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification.  If such question shall arise and the
Executive shall fail to submit such certification, the Employer’s determination
of such issue shall be binding on the Executive.  Nothing in this Section 5(e)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.
 
6.           Compensation Upon Termination.
 
(a)           Termination Generally.  If the Executive’s employment with the
Employer is terminated for any reason during the term of this Agreement, the
Employer shall pay or provide to the Executive (or to her authorized
representative or estate) any earned but unpaid Salary, unpaid expense
reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Employer (the “Accrued
Benefit”).
 
(b)           Termination by the Employer Without Cause Before a Change of
Control.  In the event of termination of the Executive’s employment with the
Employer before a Change of Control pursuant to Section 5(c) above and subject
to the Executive’s agreement to a release of any and all legal claims in a form
satisfactory to the Employer and the Executive (excluding any indemnification or
other obligations hereunder which survive termination of this Agreement), the
Employer shall provide to the Executive the following termination benefits
(“Termination Benefits”):
 
(i)           a lump sum payment equal to twelve (12) months’ of the Executive’s
Salary at the rate then in effect pursuant to Section 3(a); payable within
fourteen (14) days of the date of termination;
 
(ii)           an amount equal to any employer contribution that would have been
made by the Employer pursuant to any retirement plan of the Employer on the
Executive’s behalf had the Executive remained employed by the Employer during
the twelve-month period following the date of termination, assuming the
Executive contributed the maximum amount to the plan; and
 
 
5

--------------------------------------------------------------------------------

 

(iii)           continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”) for twelve (12) months or until the Executive commences employment, if
earlier, subject to payment of premiums by the Executive at the active
employees’ rate.
 
Notwithstanding the foregoing, the amounts paid to the Executive under Section
6(b)(ii) and Section 6(b)(iii) shall not exceed Twenty-Five Thousand Dollars
($25,000) in the aggregate.  The Employer’s liability for severance pursuant to
Section 6(b)(i) shall be reduced by the amount of any severance pay paid to the
Executive pursuant to any severance pay plan or stay bonus plan of the
Employer.  However, the Executive shall not be obligated to mitigate the amount
of any payment provided for in this Agreement by seeking employment or
otherwise, and such amounts shall not be reduced by any compensation or earnings
the Executive may receive from a future employer following termination of her
employment with Employer.  Notwithstanding the foregoing, nothing in this
Section 6(b) shall be construed to affect the Executive’s right to receive COBRA
continuation entirely at the Executive’s own cost to the extent that the
Executive may continue to be entitled to COBRA continuation after the
Executive’s right to cost sharing under Section 6(b)(iii) ceases.  The Executive
shall be obligated to give prompt notice of the date of commencement of any
employment during the benefits continuation period and shall respond promptly to
any reasonable inquiries concerning any employment in which the Executive
engages during the benefits continuation period.
 
(c)           Termination by the Employer with Cause.  If the Executive’s
employment is terminated by the Employer with Cause under Section 5(a), the
Employer shall have no further obligation to the Executive other than payment of
her Accrued Benefit.
 
(d)           Termination by the Employer without Cause or by the Executive for
Good Reason following a Change of Control.  In the event of termination of the
Executive’s employment with the Employer pursuant to Section 5(b) or Section
5(c) above within twelve (12) months following a Change of Control and subject
to the Executive’s agreement to a release of any and all legal claims in a form
satisfactory to the Employer and the Executive (excluding any indemnification or
other obligations hereunder which survive termination of this Agreement), the
Employer shall provide to the Executive the following termination benefits
(“Termination Benefits”):
 
(i)           a lump sum payment equal to twelve (12) months’ of the Executive’s
Salary at the rate then in effect pursuant to Section 3(a), payable within
fourteen (14) days of the date of termination;
 
(ii)           a lump sum payment equal to the bonus compensation paid to the
Executive in the immediately preceding fiscal year, payable within fourteen (14)
days of the date of termination;
 
(iii)           an amount equal to any employer contribution that would have
been made by the Employer pursuant to any retirement plan of the Employer on the
Executive’s behalf had the Executive remained employed by the Employer during
the twelve (12) month period following the date of termination, assuming the
Executive contributed the maximum amount to the plan; and
 
 
6

--------------------------------------------------------------------------------

 

(iv)           continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”) for twelve (12) months or until the Executive commences employment, if
earlier, subject to payment of premiums by the Executive at the active
employees’ rate.
 
Notwithstanding the foregoing, the amounts paid to the Executive under Section
6(d)(iii) and Section 6(d)(iv) shall not exceed Twenty-Five Thousand Dollars
($25,000) in the aggregate.  The Employer’s liability for severance pursuant to
Section 6(d)(i) shall be reduced by the amount of any severance pay paid to the
Executive pursuant to any severance pay plan or stay bonus plan of the
Employer.  However, the Executive shall not be obligated to mitigate the amount
of any payment provided for in this Agreement by seeking employment or
otherwise, and such amounts shall not be reduced by any compensation or earnings
the Executive may receive from a future employer following termination of her
employment with Employer.  Notwithstanding the foregoing, nothing in this
Section 6(d) shall be construed to affect the Executive’s right to receive COBRA
continuation entirely at the Executive’s own cost to the extent that the
Executive may continue to be entitled to COBRA continuation after the
Executive’s right to cost sharing under Section 6(d)(iv) ceases.  The Executive
shall be obligated to give prompt notice of the date of commencement of any
employment during the benefits continuation period and shall respond promptly to
any reasonable inquiries concerning any employment in which the Executive
engages during the benefits continuation period.
 
(e)           Definition of Change of Control.  For purposes of this Agreement,
a “Change of Control” shall mean:
 
(i)           a merger, consolidation or other reorganization approved by the
Employer’s stockholders, unless securities representing more than fifty percent
(50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Employer’s outstanding voting securities immediately
prior to such transaction; or
 
(ii)           a stockholder-approved liquidation, dissolution, sale, transfer
or other disposition of all or substantially all of the Employer’s assets; or
 
(iii)           the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Employer or a person that, prior to
such transaction or series of related transactions, directly or indirectly
controls, is controlled by or is under common control with, the Employer)
becomes directly or indirectly the beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Employer’s securities (as measured in terms
of the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Employer or the acquisition of outstanding securities held by one or more of the
Employer’s existing stockholders.
 
 
7

--------------------------------------------------------------------------------

 

(f)           Payment of Termination Benefits.  Anything in this Agreement to
the contrary notwithstanding, if at the time of the Executive’s termination of
employment, the Executive is considered a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and if any payment that the Executive becomes entitled to
under this Agreement is considered deferred compensation subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earlier of (i) six (6) months
after the Executive’s separation from service, or (ii) the Executive’s death,
and the initial payment shall include a catch-up amount covering amounts that
would otherwise have been paid during the first six-month period but for the
application of this Section 6(f).  Any such deferred payment shall earn simple
interest calculated at the short-term applicable federal rate in effect on the
date of the Executive’s separation from service.  The parties intend that this
Agreement will be administered in accordance with Section 409A of the Code.  The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party.
 
7.           Confidential Information, Noncompetition and Cooperation.
 
(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means information belonging to the Employer which is
of value to the Employer in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Employer.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include (i) information in the public domain,
unless due to breach of the Executive’s duties under Section 7(b) or (ii)
otherwise known by the Executive other than by reason of her employment
hereunder; provided that the source of such information is not known by the
Executive to have disclosed such information in violation of an obligation of
confidentiality owed to the Employer.
 
(b)           Confidentiality.  The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Employer with respect to all Confidential Information.  At
all times, both during the Executive’s employment with the Employer and after
its termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employer.
 
 
8

--------------------------------------------------------------------------------

 

(c)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer.  The Executive will return to the
Employer all such materials and property as and when requested by the
Employer.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain any such material or property or any
copies thereof after such termination.
 
(d)           Noncompetition and Nonsolicitation.  During the term of this
Agreement and for one (1) year thereafter, the Executive (i) will not, directly
or indirectly, whether as owner, partner, shareholder, consultant, agent,
employee, co-venturer or otherwise, engage, participate, assist or invest in any
Competing Business (as defined below); (ii) will refrain from directly or
indirectly employing, attempting to employ, recruiting or otherwise soliciting,
inducing or influencing any person to leave employment with the Employer (other
than terminations of employment of subordinate employees undertaken in the
course of the Executive’s employment with the Employer); and (iii) will refrain
from soliciting or encouraging any customer or supplier to terminate or
otherwise modify adversely its business relationship with the Employer.  The
Executive understands that the restrictions set forth in this Section 7(d) are
intended to protect the Employer’s interest in its Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this
purpose.  For purposes of this Agreement, the term “Competing Business” shall
mean a business conducted anywhere in any jurisdiction where the Employer and/or
its affiliates conduct such business as of the date Executive’s employment
terminates, and shall be deemed to include, without limitation, any business
activity or jurisdiction which is covered by or included in a written proposal
or business plan existing on the date of the termination of the Executive’s
employment with the Employer, which is directly competitive with any business
which the Employer or any of its affiliates conducts or has documentable plans
to conduct at any time during the employment of the Executive.  Notwithstanding
the foregoing, (i) the Executive may own up to one percent (1%) of the
outstanding stock of a publicly held corporation which constitutes or is
affiliated with a Competing Business.
 
(e)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Employer, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Employer any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.
 
 
9

--------------------------------------------------------------------------------

 

(f)           Litigation and Regulatory Cooperation.  During and for a one (1)
year period after the Executive’s employment, the Executive shall cooperate
fully with the Employer in the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Employer which relate to events or occurrences that transpired while the
Executive was employed by the Employer.  The Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Employer at mutually convenient times.  During
and after the Executive’s employment, the Executive also shall cooperate fully
with the Employer in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Employer.  The Employer shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(f).
 
(g)           Injunction.  The Executive agrees that it would be difficult to
measure any damages caused to the Employer which might result from any breach by
the Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Employer shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Employer.
 
8.           Consent to Jurisdiction.  The parties hereby consent to the
jurisdiction of the Circuit Court of the Commonwealth of Virginia located in
Fairfax County and the United States District Court for the Eastern District of
Virginia.  Accordingly, with respect to any such court action, the parties (a)
submit to the personal jurisdiction of such courts; (b) consent to service of
process; and (c) waive any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal jurisdiction or service of
process.
 
9.           Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.
 
10.         Assignment; Successors and Assigns, etc.  Neither the Employer nor
the Executive may make any assignment of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity.  This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
 
 
10

--------------------------------------------------------------------------------

 

11.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
12.         Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
13.         Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Employer or, in the case of the Employer, at its main offices, attention of the
CEO, and shall be effective on the date of delivery in person or by courier or
three (3) days after the date mailed.
 
14.         Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Employer.
 
15.         Governing Law.  This is a Virginia contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Virginia, without giving effect to its conflict of laws principles  With respect
to any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Fourth Circuit.
 
16.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 
*remainder of page has intentionally been left blank*

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Employment Agreement has been executed as a sealed
instrument by the Employer, by its duly authorized officer, and by the
Executive.
 

 
ARBINET CORPORATION
     
By:
/s/ Shawn F. O’Donnell
 
Name:  Shawn F. O’Donnell
 
Title:    President and Chief Executive Officer
     
/s/ Christie Hill
 
Christie Hill

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A

Equity Agreement

 
 

--------------------------------------------------------------------------------

 